Citation Nr: 0715996	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of his testimony is associated with the claims 
file. 

In October 2006, additional medical evidence was received in 
support of the veteran's claim.  He has submitted a waiver, 
in writing, to allow the Board to consider the additional 
evidence and argument without initial RO consideration.  
Therefore, the Board may proceed with the appeal.  38 C.F.R. 
§ 20.1304(c)(2006).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran. 

2.  It has not been shown by competent and probative evidence 
that the veteran has PTSD as a result of his experiences in 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by May 2004 and March 2006 
letters.  In the notices, the veteran was informed of the 
type of evidence needed to substantiate the claims for 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was also specifically informed that he should provide 
a complete detailed description of in-service traumatic 
events that produced his PTSD, to include names of those 
involved, dates and places during which the incidents 
occurred, etc.  The veteran was informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable). 

In this case, notice in accord with Dingess/Hartman was sent 
in March 2006.  However, and in any event, no further notice 
is needed as to any disability rating or effective date 
matters because the claim has been denied.  Therefore, any 
question as to the disability rating or the appropriate 
effective date to be assigned is rendered moot.  VA is not 
required, therefore, to provide this notice.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  The veteran was afforded VA 
PTSD examinations.  Additionally, the service medical records 
are associated with the claims file, as are the identified 
and available relevant post-service medical records.  

The record reflects that the veteran was awarded Social 
Security disability benefits, however, these records have not 
been associated with the case file.  There is no indication, 
nor does the veteran contend, that the SSA records would be 
pertinent in, or provide additional information not already 
in the case file, with regard to the PTSD claim.  
Furthermore, in a statement dated in July 2004, the veteran 
indicated that the only mental health treatment he had 
received for PTSD was provided at the VAMC.  These records 
have been associated with the claims file.  Accordingly, to 
the extent that any mental health VAMC records were relied 
upon for the SSA decision, these have been obtained.  VA is 
not required to obtain the underlying files regarding the SSA 
award prior to considering this claim on the merits, because 
they have not been shown to be relevant to said issue.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The 
Board finds that the RO has obtained all identified evidence 
to the extent possible.  As there is no indication of the 
existence  of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 

Factual Background

The service medical records are negative for any findings 
attributable to a diagnosis or treatment for PTSD.  The 
service personnel records show that he served in the Republic 
of Vietnam from August 1967 to August 1968.  These records 
reveal participation in activity that the RO determined 
constituted a recognized PTSD stressor.    

A January 2004 post-service VA medical report provided a 
diagnosis of PTSD.  The mental health treatment records 
contain various diagnoses, to include depression, dementia 
secondary to general medical problems, possible alcoholic 
brain syndrome, alcohol dependence in remission, and PTSD.

The veteran underwent a VA initial psychiatric evaluation for 
PTSD in August 2004.  He denied ever being physically injured 
in the military, or having disturbing memories of his time in 
Vietnam.  The veteran reported that following service 
discharge, he worked for the same employer for 40 years until 
his retirement the previous year.  He denied a history of 
psychiatric hospitalization or mental health treatment.  The 
veteran related no traumatic experiences since service 
discharge, other than two heart attacks.  He denied being 
detached from his family, having suicidal ideation, 
hallucinations, nightmares about his time in service, panic 
attacks, anxiety, hypervigilence, or problems with his memory 
or concentration.  The examiner observed that his mood 
appeared normal and his affect was appropriate.  There was no 
evidence of hallucinations or delusions.  Following 
psychological testing of the veteran, the examiner diagnosed 
a cognitive disorder, not otherwise specified.  The examiner 
indicated that the veteran's cognitive disorder was not 
related to or aggravated by service.  She concluded that the 
veteran did not meet the criteria for PTSD.  The examiner 
indicated having reviewed the veteran's case file in 
preparation for the examination and, cited to pertinent 
evidence in the case file in support of her findings.

In May 2005, the veteran was reexamined by the VA examiner 
who conducted the August 2004 examination.  A review of the 
veteran's case file, to include additional evidence received 
since the last examination, along with an interview and 
psychiatric evaluation of the veteran, produced results 
consistent with the August 2004 examination.  The examiner 
confirmed the previously diagnosed cognitive disorder, not 
otherwise specified.  The examiner concluded that that the 
veteran did not report symptoms that met the required 
criteria for a diagnosis of PTSD.  

At the September 2006 personal hearing, the veteran stated 
that he had been treated at the VAMC for a cardiac condition 
and depression.  He identified the death of his mother as his 
most prominent psychiatric problem.  

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

In particular regard to the issue of service connection for 
PTSD, there must be medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Analysis

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of a psychiatric 
disorder, including, but not limited to, PTSD.

The VAMC post-service medical records contain various 
diagnoses, to include depression, dementia secondary to 
general medical problems, possible alcoholic brain syndrome, 
alcohol dependence in remission, and PTSD.  By contrast, the 
VA examiner who examined the veteran in August 2004 and in 
May 2005, concluded that the veteran did not have PTSD.  The 
examiner's opinion that the veteran does not have PTSD 
opposes, rather than supports, the claim.  

Thus, in sum, the record contains evidence both for, and 
against the veteran's claim.  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion. Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  
The evidence that is potentially in favor of the veteran's 
claim are the post-service VAMC mental health records, which 
contain a diagnosis of PTSD.

The Board initially finds that the post-service VAMC medical 
records are of lower probative value than the later VA 
examination reports.  Of significance is the fact that the VA 
clinicians did not provide any findings or basis to support a 
diagnosis of PTSD, nor was an etiology of PTSD discussed.  
Additionally, the VAMC clinicians did not have the benefit of 
a longitudinal review of official documentation and records 
that would provide context and support (or not) for a sound 
basis for the diagnosis of PTSD.

In contrast, the VA opinions from August 2004 and May 2005, 
were provided based on a review of the entire claims file, 
including the post-service VA clinical notes that recorded a 
diagnosis of PTSD.  The VA examiner was therefore aware of 
the stressors and had the service personnel and medical 
records available to review.  In addition, the examiner 
performed psychological tests which are specific for the 
identification of the presence of PTSD.  The VA examiner was 
very detailed and thorough in discussing the criteria for a 
PTSD diagnosis.  This detailed discussion is superior to the 
VA clinician's unsupported diagnosis - thereby resulting in 
diminished probative value of the VAMC post-service medical 
records.

Moreover, with extensive testing, review of the claims file 
and personal examination, the VA examiner who evaluated the 
veteran in August 2004 and May 2005, found no diagnosis of 
PTSD even with conceding that the veteran's stressor did, in 
fact, occur.  The examiner, unlike the VA clinicians, did 
have access to, and reviewed, the veteran's claims file, 
which included service medical records, service personnel 
records and records of post service medical treatment.  Based 
on a review of these records, the examiner determined that 
the veteran did not suffer from PTSD.  The VA examiner's 
determination was based on a complete record and outweighs 
the post-service VAMC mental clinical records.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).

At this point, the Board reiterates that in order for the 
veteran to be awarded service connection for PTSD, there must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  Based on a 
review of the post-service medical records and the VA 
examination reports, the Board finds that the veteran does 
not meet the criteria for service connection for PTSD.  In 
light of the greater weight that the Board places on the VA 
examinations, the veteran lacks a current diagnosis of PTSD 
under regulations, and without a diagnosis of PTSD in 
accordance 38 C.F.R. § 4.125(a), there is no basis for an 
award of service connection.  38 C.F.R § 3.304(f).

The veteran, through his representative, contend that he 
developed PTSD as a result of his experiences in Vietnam.  As 
neither the appellant nor his representative are medical 
experts, they are not competent to express an authoritative 
opinion as to medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The veteran's representative also questioned the adequacy of 
the VA examinations.  As discussed above, these examinations 
were comprehensive, and the Board finds that they are 
adequate.    

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


